AO 98 (Rey. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

UNITED STATES DISTRICT COURT ILED

 

for the
Eastern District of California JUL 07 2021

UNITED STATES OF AMERICA, CLERK US. DISTRICT CouRT

) E, OT

Vv. ) DEPyT CLERK

) Case No. 1:20-CR-00118-NONE-SKO

“MICHAEL JOSEPH ORTEGA © 7 - )
Defendant

APPEARANCE AND COMPLIANCE BOND

Defendant’s Agreement

I, MICHAEL JOSEPHORTEGA | ___ (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:

(  ) to appear for court proceedings;

(  ) if convicted, to surrender to serve a sentence that the court may impose; or
( ¥ ) to comply with all conditions set forth in any Order Setting Conditions of Release for me.

Type of Bond
( X) (1) This is a personal recognizance bond.

(Tf ) (2) This is an unsecured bond of $ _ ____, with net worth of: $

( I ) (3) This is a secured bond of $

(Cr )@s  -| ______, in cash deposited with the court.
( l¥ ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of

ownership and value):

 

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court

may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
20-08-09 (Use hicks Otay

AQ 98 (Rey. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond
= Sos

 

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property/Net Worth. 1, the defendant ~ and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above: and
(3) | will not reduce my net worth, sell any property, allow further claims to be made against any property,

or do anything to reduce the value while this Appearance and Compliance Bond is in effect.

Acceptance. |, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. | agree to this Appearance and Compliance Bond.

I, the defendant ~ and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)

Date: X J~ 7-2 xX (RG

Defendant's signature

 

 

 

 

Surety/property owner — printed name Surety/property owner — signature and date
Surety/property owner — printed name Surety/property owner — signature and date
Surety/property owner — printed name Surety/property owner ~ signature and date

  

Date: | Tl fraey lf A Rte 1 fone

Signatur, of Clerk ar Dang Cart u

A

Approved.

Judge's signature

 

 

 

 

 
